DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1; 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li U.S. Patent No. 10,083,538 in view of VanReenen et al. U.S. Pub. No. 2018/0350036 and Spitzer et al. 2018/0137602.  
Re:  claim 1, Li teaches 
1. (Currently Amended) A method of operating a graphics processor comprising:  performing graphics processing in respect of a region of a render output (display 111e; Li, Fig. 15), wherein the region is one of plural regions (center region 1501, left region 1502 and right region 1503 of display 111e; Li, Fig. 15) into which the render output is divided for rendering purposes, (“Fig. 15 illustrates an embodiment of the system that uses variable resolution rendering… Display 111e is partitioned into three regions:  center region 1501, left region 1502, and right region 1503… one or more embodiments may partition any number of displays into any number of regions… In the example shown in Fig. 15, display 111e comprises a rectangular array of pixels such as pixel 1531”; Li, col. 21, lines 48-57, Fig. 15)
The display is divided into, for example, three regions, for variable resolution rendering.  
wherein performing graphics processing in respect of the region comprises:  obtaining a desired resolution profile for the region; 
(“The system uses rendering optimizations to make the effective rendered resolution of the side regions 1502 and 1503 less than the effective rendered resolution of the center region 1501… For example, center region 1501 is partitioned with one pixel per grid element… Left region 1502 is partitioned into grid 1512, and right region 1503 is portioned into grid 1513.  These side grids have 4 pixels per grid element… Higher ratios of pixels per grid element correspond to lower resolution rendering in those regions.”; Li, col. 21, lines 63-66, col. 22, lines 1-10, Fig. 15)
The resolution of the side regions 1502, 1503 of the display is lower than the resolution of the center region 1501 (resolution profile).  
obtaining, in accordance with the desired resolution profile for the region (center region 1511a, high resolution region; Li, col. 23, lines 54-57, Fig. 19), scaled graphics geometry (3D model 141; Li, Fig. 15) to be rendered for the region; (“Fig. 17 illustrates an embodiment that includes 3D model 141, which is to be rendered onto display 111g.  The display comprises three regions:  high resolution center region 1511a, and low resolution side regions 1512 and 1513a… Because the center region 1511a has, for example, a single pixel per grid element, the objects rendered in the center are rendered with higher resolution than the objects rendered at the sides… Fig. 19 illustrates an embodiment with an object 1901 that appears in a 3D mode. The embodiment obtains or generates two geometry models for the object 1901 at different levels of detail:  geometry model 1902 is high level of detail model, and geometry model 1903 is a low level of detail model… 3D model 141b has three copies of this object… Object copy 1911 is rendered to center display region 1511a.  Because this region is a relatively high resolution region… the high level of detail model 1902 is used in this region.”; Li, col. 22, lines 50-54, lines 60-63, Figs. 17 and 19)
The 3D model (graphics geometry) is obtained to be rendered on the display, in the center high resolution region, for example.  Li is silent, however, VanReenen teaches scaled graphics geometry.  (“Fig. 4Aillustrates image 52.  Application 38 may have determined the image resolutions for different portions of image 52.  For example, for portion 54E, application 38 may have determined the image resolution to be full resolution (e.g., no foveation)… GPU 12 may render image content associated with portion 54E to the same size as portion 54E.  For portions 54A and 54C of image 52, application 38 may have determined 1/16th resolution… GPU 12 may render image content associated with portions 54A and 54C at 1/16th the sizes of the portions 54A and 54C. ”; VanReenen, [0170], Figs. 4A-4B)
For example, the image content associated with image portions 54A and 54C are scaled to 1/16th resolution, which is 1/16 the sizes of the portions 54A and 54C.  
selecting, in accordance with the desired resolution profile for the region, a subregion of the region to be rendered in respect of the region; and performing rendering in respect of the region, wherein performing rendering in respect of the region comprises rendering the subregion of the render output using the scaled graphics geometry, thereby providing a rendered subregion of data elements; (“Fig. 4Aillustrates image 52.  Application 38 may have determined the image resolutions for different portions of image 52.  For example, for portion 54E, application 38 may have determined the image resolution to be full resolution (e.g., no foveation)… GPU 12 may render image content associated with portion 54E to the same size as portion 54E.  For portions 54A and 54C of image 52, application 38 may have determined 1/16th resolution… GPU 12 may render image content associated with portions 54A and 54C at 1/16th the sizes of the portions 54A and 54C. ”; VanReenen, [0170], Figs. 4A-4B)
Figs. 4A-4B illustrate, for example, that portions (subregions) 54A and 54C rendered at the corresponding resolution and scale for the portion.  For example, portion 54E is rendered at full resolution and portions 54A, 54C are rendered at 1/16th resolution, which is 1/16th the size of the portions 54A and 54C, respectively.
and outputting, in respect of the region, an output array of data elements comprising the rendered subregion of data elements; (“One example of the image content generated from GPU 12 rendering image content with portions 94A-94I is illustrated in Fig. 8.  Portions 94A-94I may be similar to portions 54A-54I of Fig. 4.  In Fig. 8, the image content of portion 94A is rendered to only 1/16th the size of portion 94A because application 38 may have determined 1/16th resolution for portion 94A… For portion 94E, the image content of portion 94E is rendered to the entire size of portion 94E because application 38 may have determined full resolution for portion 94E.”; VanReenen, [0172], Fig. 8)
Fig. 8 illustrates the output of the rendered image content (output array of data elements) for portions (subregions) 94A-94I.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Li by adding the feature of scaled graphics geometry and selecting, in accordance with the desired resolution profile for the region, a subregion of the region to be rendered in respect of the region; and performing rendering in respect of the region, wherein performing rendering in respect of the region comprises rendering the subregion of the render output using the scaled graphics geometry, thereby providing a rendered subregion of data elements and outputting, in respect of the region, an output array of data elements comprising the rendered subregion of data elements, in order to require less memory bandwidth as compared to rendering image content at full resolution and storing the image content, as taught by VanReenen. ([0047])
Li as modified is silent, however, Spitzer teaches wherein:  selecting the subregion to be rendered in respect of the region comprises selecting one or more rows and/or one or more columns of sampling positions of the region to make up the subregion to be rendered and at which to perform rendering in respect of the region; and performing rendering in respect of the region comprises performing rendering in respect of the selected one or more rows and/or one or more columns of sampling positions. (“… display system 100 incorporates a dual-path or multi-path foveated graphics pipeline in which each image to be rendered is spatially partitioned into a foveal region that corresponds to a user’s gaze direction with respect to the pixel array (e.g., pixel array 212 or 222) corresponding display panel on which the image is to be displayed, as well as one or more peripheral regions surrounding the foveal region.  The foveal region, being centered in the anticipated gaze direction, is rendered at a higher resolution, while the one or more peripheral regions are rendered at lower resolutions, with the resolution of each peripheral region generally decreasing with distance from the foveal region in instances with more than one peripheral region… ”; Spitzer, [0040], Fig. 3).  Fig. 3 illustrates that subregion 302 is selected as the foveal region to be rendered at a higher resolution.  Subregion 302 includes rows and columns of pixels.  Selecting subregion 302 includes selecting the rows and columns of pixels of subregion 302.  The size of the region is defined by the rows and columns of pixels of subregion 302.  Thus, Spitzer discloses selecting a region (such as subregion 302) in respect of a region (region 300), which includes the selection of the rows and columns of pixels (sampling positions) to make up the subregion to be rendered and at which to perform rendering in respect of the region; and performing rendering in respect of the region comprises performing rendering in respect of the selected region (subregion 302), which includes the rows and columns of pixels (sampling positions of the region).
(“… Fig. 3 depicts an example pixel array 300 of an image in which a foveal region 302 comprises a subset of pixels 304.  For example, the foveal region 302 comprises a subset of pixels 304.  For example, the foveal region 302 may comprise a 9x12 subset array of pixels 304 in the illustrated position within the pixel array 300 and a single peripheral region 306 being defined as the remaining subset of pixels 304 of the pixel array 300.” (Spitzer, [0041], Fig. 3).  
Subregion 302 is made up of a 9x12 subset array of pixels (rows and columns).  
(“For example, the foveal rendering process 624 may be performed by one GPU 606 while another GPU 606 performs the peripheral rendering process 636 in parallel, or one GPU may perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth.”; Spitzer, [0054]).  One GPU 606 can be used to render foveal region (selecting each row of the foveal region for rendering).     
(“For example, the foveal rendering process 624 may be performed by one GPU 606 while another GPU 606 performs the peripheral rendering process 636 in parallel, or one GPU may perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth.”; Spitzer, [0054]).  
One GPU 606 can be used to render foveal region (selecting each row of the foveal region for rendering).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Li by adding the feature of selecting the subregion to be rendered in respect of the region comprises selecting one or more rows and/or one or more columns of sampling positions of the region to make up the subregion to be rendered and at which to perform rendering in respect of the region; and performing rendering in respect of the region comprises performing rendering in respect of the selected one or more rows and/or one or more columns of sampling positions, in order to reduce the computing and transmission requirements, as taught by Spitzer. ([0005]).
Claim 1 recites a method of operating a graphics processor.  Li teaches (“Techniques for rendering 2D projections from 3D scenes are well known in the art, and these techniques are implemented in many readily available software libraries and graphical processing units.  Embodiments may use any of the well known techniques, software packages, or devices for 3D rendering to generate 2D projections..”; Li, col. 10, lines 18-21)  Embodiments include techniques for rendering using graphics processing units.  
Re:  claim 2, Li is silent, however, VanReenen teaches
2. (Original) The method of claim 1, wherein the region comprises a graphics processing tile, the graphics processing tile being one of plural graphics processing tiles into which the render output is divided for rendering purposes. (“Bins or tiles are examples of portions of an image.  In a second pass, referred to as a rendering pass, GPU 12 renders each portion (e.g., tile or bin) sequentially based on the determination of which primitives belong to which tile and the visibility of the primitives.”; VanReenen, [0066])
The GPU renders each tile (graphics processing tile) of the plural tiles of the image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Li by adding the feature of the region comprises a graphics processing tile, the graphics processing tile being one of plural graphics processing tiles into which the render output is divided for rendering purposes, in order to require less memory bandwidth as compared to rendering image content at full resolution and storing the image content, as taught by VanReenen. ([0047])
Re:  claim 5, Li is silent, however, Spitzer teaches
5. (Original) The method of claim 1, further comprising compressing the output array of data elements. (“… the display system 600 implements dual paths for the rendering, transmission, and pre-display processing of a sequence of images to be displayed at the pixel array 612.  One of the two data paths is a foveal data path 620 implemented as a foveal rendering process 624 executed at the GPU 606, a foveal compression process 626 performed at the compression component 608… the foveal data path 620 renders a foveal region for the display image, compresses the foveal region for transmission via the PHY 632 to the display controller 610…”; Spitzer, [0049], Figs. 4 and 6)
Fig. 6 illustrates a foveal compression process that compresses the foveal region for transmission and display (compressing the output array of data elements).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Li by adding the feature of compressing the output array of data elements, in order to reduce the computing and transmission requirements, as taught by Spitzer. ([0005]).  
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of VanReenen and Spitzer as applied to claim 1 above, and further in view of Nguyen et al. U.S. Pub. No. 2017/0200308.  
Re:  claim 3, Li as modified is silent, however, Nguyen teaches
3. (Original) The method of claim 1, wherein: obtaining the desired resolution profile for the region comprises obtaining a particular scaling factor indicated for the region; (“The electronic device 302n may subdivide 438 the frame buffer 430 and/or tiles 436 into scaled portions 440.  For example, the frame buffer 430 and/or tiles 436 may be subdivided to fit multiple resolutions and/or levels of detail.  In the example illustrated in Fig. 4, the scaled portions 440 are of size (n/c, m/c), where c is a scaling factor.  The scaling factor c may vary and/or may be selected based on the configuration. ”; Nguyen, [0088], Fig. 4)
Fig. 4 illustrates that the scaling factor c, is obtained for the different indicated regions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Li by adding the feature of obtaining the desired resolution profile for the region comprises obtaining a particular scaling factor indicated for the region, in order to provide greater control and/or efficiency in rendering images, as taught by Nguyen. ([0090])  
Li is silent, however, VanReenen teaches and obtaining the scaled graphics geometry to be rendered for the region comprises scaling, in accordance with the particular scaling factor indicated for the region, graphics geometry indicated for the region. (“Fig. 4A illustrates image 52.  Application 38 may have determined image resolutions for different portions of image 52.  For example, for portion 54E, application 38 may have determined the image resolution to be full resolution… and therefore portion 54E is illustrated as fully dark.  For instance, GPU 12 may render image content associated with portion 54E to the same size as portion 54E.  For portions 54A and 54C of image 52, application 38 may have determined 1/16th resolution, and therefore 1/16th of portions 54A and 54C are illustrated as fully dark.  For instance, GPU 12 may render image content associated with portions 54A and 54C at 1/16th the size of portion s54A and 54C.”; VanReenen, [0170], Figs. 4A-4B)
The image is rendered according to the resolution or scaling factor of the image portion.  For example, portion 54E is rendered at full resolution and portions 54A, 54C are rendered at 1/16th resolution.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Li by adding the feature of obtaining the scaled graphics geometry to be rendered for the region comprises scaling, in accordance with the particular scaling factor indicated for the region, graphics geometry indicated for the region, in order to require less memory bandwidth as compared to rendering image content at full resolution and storing the image content, as taught by VanReenen. ([0047])  
Re:  claim 4, Li is silent, however, VanReenen teaches
4. (Original) The method of claim 3, wherein the scaling factor indicated for the region is indicated in a set or array of plural scaling factors provided for, and corresponding respectively to, plural regions of the render output. (“… for portion 54 E, application 38 may have determined the image resolution to be full resolution… For instance, GPU12 may render image content associated with portions 54E to the same size as portion 54E.  For portions 54A and 54C of image 52, application 38 may have determined 1/16th resolution… For instance, GPU 12 may render image content associated with portions 54A and 54C at 1/16th the sizes of portions 54A and 54C… For portions 54B, 54D, 54F, and 54H, application 38 may have determined 1/4th resolution… For instance, GPU 12 may render image content associated with portions 54B, 54D, 54F, and 54H at 1/4th the sizes of portions 54B, 54D, 54F, and 54H.  for portions 54G and 54I, application 38 may have determined one-half resolution… For instance, GPU 12 may render image content associated with portions 54G and 54I at one-half the sizes of 54G and 54I.”; VanReenen, [00170], [0171], Figs. 4A-4B)
Figs, 4A-4B illustrate the scaling factors in an array.  For example, region 54E has a scaling factor of 1, regions 54A and 54C have a scaling factor of 1/16, regions 54B, 54D, 54F and 54H have a scaling factor of ¼, and 54G and 54I have a scaling factor of ½.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Li by adding the feature of the scaling factor indicated for the region is indicated in a set or array of plural scaling factors provided for, and corresponding respectively to, plural regions of the render output, in order to require less memory bandwidth as compared to rendering image content at full resolution and storing the image content, as taught by VanReenen. ([0047])  
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of VanReenen and Spitzer as applied to claim 1 above, and further in view of Ho et al. U.S. Pub. No. 2018/0357752. 
Re:  claim 6, Li as modified is silent, however, Ho teaches
6. (Original) The method of claim 1, further comprising sampling and/or deriving a data value for a sampling position from the output array of data elements, wherein sampling and/or deriving the data value for the sampling position comprises:  mapping the sampling position to a mapped sampling position based on the particular resolution at which the region was rendered; and using the mapped sampling position to sample and/or derive the data value for the sampling position. (“The video frame 602 is shown to be associated with a resolution R1.  A portion 602 of video frame 600 containing primitive 606 is shown in an exploded view, which includes a first region 608 and a second region 610.  The first region and the second region 610 are shown to include 16 sampling positions each… fragments of the primitive 606 cover 8 sampling positions within the first region 608, including, for example, sample position 603… once jittered by a jitter offset 618, sample positions 612 and 614 become covered by primitive 606.  As a result, when a coverage mask for pixels associated with the sample positions 612 and 614 is generated by the rasterizer, there will be an indication that the fragments of primitive 606 may contribute to final colors of pixels associated with sample positions 612 and with sample position 6147… Fig. 6B shows… a video frame 600 having a foveal region 603 that is associated with a resolution R1… as well as a peripheral region 605 that is associated with a resolution R2… Portion 602 is shown to include a first region 608 that falls within the foveal region 603 and also a second region 610 that falls within the peripheral region 605… the second region 610, which is within the peripheral region 605, is shown to include a fewer number of sampling positions (e.g., four) due to the smaller resolution R2 than R1.”; Ho, [0061], [0064], [0065], Figs. 6A-6C)
Fig. 6A illustrates, for example, that region 608 has 8 sample positions (including sample position 603) that contribute to the final colors of primitive 606 in region 608 (sampling and/or deriving data value for the sampling position from the output array of data elements).  Figs. 6B and 6C illustrate that the sample positions are mapped based on the resolution of the region.  The samples mapped to region 610 of primitive 606 are rendered at a lower resolution R2 than the resolution R1 of the primitives mapped to region 608 of primitive 606.  (“For  example, sampling grid 702a of Fig. 7A is shown to include 16 sampling locations for fragments of primitive 701. Rasterized grid 706a is a result of coverage data that is produced by a rasterizer during scan conversion of a fragment formed by the intersection of sampling grid 702a and primitive 701… Jittered sampling grid 702b is shown to have been jittered according to a jitter offset 704, which is rasterized into rasterized grid 7063b… For example, the pixel shader or compute shader may choose a color for pixel 710c  in the shaded grid 708 that is a combination or average of the color of pixel 710a and the color of pixel 710b.”; Ho, [0068], [0069], Figs. 7A-7C)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Li by adding the feature of sampling and/or deriving a data value for a sampling position from the output array of data elements, wherein sampling and/or deriving the data value for the sampling position comprises:  mapping the sampling position to a mapped sampling position based on the particular resolution at which the region was rendered; and using the mapped sampling position to sample and/or derive the data value for the sampling position, in order to reduce the computational and networking cost associated with rendering, as taught by Ho. ([0034])  
Claims 7, 11; 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. No. 2018/0357752 in view of Spitzer and Young et al. U.S. Pub. No. 2018/0357749.  
Re:  claims 7 and 11, Ho teaches 
7. (Currently Amended) A method of operating a data processor comprising:  sampling and/or deriving a data value for a sampling position from an output array of data elements corresponding to a region of a render output, wherein the region is one of plural regions into which the render output was divided for rendering purposes, (“Fig. 6B shows… a video frame 600 having a foveal region 603 that is associated with a resolution R1… as well as a peripheral region 605 that is associated with a resolution R2… Portion 602 is shown to include a first region 608 that falls within the foveal region 603 and also a second region 610 that falls within the peripheral region 605… the second region 610, which is within the peripheral region 605, is shown to include a fewer number of sampling positions (e.g., four) due to the smaller resolution R2 than R1.”; Ho, [0064], [0065], Fig. 6B)
Fig. 6B illustrates that the image is divided into two regions for rendering, a foveal region 603, with a resolution R1, and a peripheral region 605 that includes portion 602, with a lower resolution R2.  
Ho is silent, however, Spitzer teaches, and the region was rendered at a particular resolution by selecting a subregion of the region to be rendered and performing rendering in respect of the subregion to provide the output array of data elements, (“… display system 100 incorporates a dual-path or multi-path foveated graphics pipeline in which each image to be rendered is spatially partitioned into a foveal region that corresponds to a user’s gaze direction with respect to the pixel array (e.g., pixel array 212 or 222) corresponding display panel on which the image is to be displayed, as well as one or more peripheral regions surrounding the foveal region.  The foveal region, being centered in the anticipated gaze direction, is rendered at a higher resolution, while the one or more peripheral regions are rendered at lower resolutions, with the resolution of each peripheral region generally decreasing with distance from the foveal region in instances with more than one peripheral region… ”; Spitzer, [0040], Fig. 3).  Fig. 3 illustrates that subregion 302 is selected as the foveal region to be rendered at a higher resolution.  Thus, Spitzer discloses selecting a subregion (such as subregion 302) of the region (region 300) to be rendered.  
(“For example, the foveal rendering process 624 may be performed by one GPU 606 while another GPU 606 performs the peripheral rendering process 636 in parallel, or one GPU may perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth.”; Spitzer, [0054]).  
One GPU 606 can be used to render foveal region (and performing rendering in respect of the region to provide the output array of data elements).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Ho by adding the feature of the region was rendered at a particular resolution by selecting a subregion of the region to be rendered and performing rendering in respect of the subregion to provide the output array of data elements, in order to reduce the computing and transmission requirements, as taught by Spitzer. ([0005]).  
	Ho teaches wherein sampling and/or deriving the data value for the sampling position comprises:  mapping the sampling position to a mapped sampling position based on a particular resolution at which the region was rendered; and using the mapped sampling position to sample and/or derive the data value for the sampling position. (“The video frame 602 is shown to be associated with a resolution R1.  A portion 602 of video frame 600 containing primitive 606 is shown in an exploded view, which includes a first region 608 and a second region 610.  The first region and the second region 610 are shown to include 16 sampling positions each… fragments of the primitive 606 cover 8 sampling positions within the first region 608, including, for example, sample position 603… once jittered by a jitter offset 618, sample positions 612 and 614 become covered by primitive 606.  As a result, when a coverage mask for pixels associated with the sample positions 612 and 614 is generated by the rasterizer, there will be an indication that the fragments of primitive 606 may contribute to final colors of pixels associated with sample positions 612 and with sample position 6147… Fig. 6B shows… a video frame 600 having a foveal region 603 that is associated with a resolution R1… as well as a peripheral region 605 that is associated with a resolution R2… Portion 602 is shown to include a first region 608 that falls within the foveal region 603 and also a second region 610 that falls within the peripheral region 605… the second region 610, which is within the peripheral region 605, is shown to include a fewer number of sampling positions (e.g., four) due to the smaller resolution R2 than R1.”; Ho, [0061], [0064], [0065], Figs. 6A-6C)
Fig. 6A illustrates, for example, that region 608 has 8 sample positions (including sample position 603) that contribute to the final colors of primitive 606 in region 608 (sampling and/or deriving data value for the sampling position from the output array of data elements).  Figs. 6B and 6C illustrate that the sample positions are mapped based on the resolution of the region.  The samples mapped to region 610 of primitive 606 are rendered at a lower resolution R2 than the resolution R1 of the primitives mapped to region 608 of primitive 606.  Ho does not explicitly use the word map, however, Young teaches that the sampling position is mapped to the mapped sampling position based on the resolution.  (“Also shown in Fig. 7 are the sampled color values 710 for each of the four high resolution pixels 704 for each of the plurality of frames 700… the object 702 may correspond to a color black and, as a result, the sampled color values 710 for two of the four high resolution pixels 704 may return a color value of black.  The remaining two high resolution pixels may return a color value corresponding to white.  The resulting color output/rendered image 712 will reflect the sampled color values 710 for the set of high resolution pixels 704, and may be displayed accordingly on a screen associated with a head mounted display (HMD)… the color output 712 for the set of high resolution pixels 704 may correspond to native pixels to be mapped to a foveal region of the display.”; Young, [0079], Fig. 7)
The sampled color values are mapped to native pixels for display.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Ho by adding the feature of the sampling circuit comprises:  a sampling position mapping circuit configured to map the sampling position to a mapped sampling position based on a particular resolution at which the region was rendered; and a data value deriving circuit configured to use the mapped sampling position to sample and/or derive the data value for the sampling position, in order to project the color value stored for a pixel to each of the corresponding native pixels, as taught by Young ([0066]).
	Claim 7 recites a method of operating a data processor and claim 11 recites a data processor.  Ho teaches (“The following embodiments describe methods, computer programs, and apparatus for adapting temporal anti-aliasing (TAA) techniques for foveated rendering systems… HMD 1100 includes hardware such as… a processor 1104”; Ho, [0022]).  Ho teaches a method for operating a processor 1104 (data processor) included in HMD 11000.  
Re:  claims 8 and 12, Ho teaches 
8. (Original) The method of claim 7, wherein the data processor comprises a graphics processor or a display processor. (“… operation 410 serves to render a scene that includes a series of video frames.  Typically, this is performed using a graphics processing unit (GPU). ”; Ho, [0054], Fig. 4)
The processor is a GPU.  
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Spitzer and Young as applied to claim 7 above, and further in view of Surti et al. U.S. Pub. No. 2018/0308266.   
Re:  claims 9 and 13, Ho as modified is silent, however, Surti teaches
9. (Original) The method of claim 7, wherein the output array of data elements comprises a compressed output array of data elements and wherein the compressed output array of data elements is sampled directly using the mapped sampling position (“… variable compression of color buffer is provided by utilizing differing compression rates… multiresolution (sample quality) may be provided by applying different compression rates (even lossy compression depending on location of a pixel relative to (e.g., the center) of a fovea region… As shown in Fig. 7, a multi-resolution (e.g., sample quality) is provided which is related to foveated rendering.  For example, the central region (or fovea region) may receive lossless compression, the next region may receive mid-lossy compression (e.g., providing higher quality results with less compression than lossy compression), and the outermost region may receive lossy compression (e.g., providing the most compression with less quality than the mid-lossy compression).”; Surti, [0137], [0138], Fig. 7)
Fig. 7 illustrates the compressed output array of data elements.  The fovea region has lossless compression, the next region has mid-lossy compression and the outermost region has lossy compression.  The quality/fidelity/resolution of the pixel being sampled is based on the region (mapped sampling position) and the type of compression.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Ho by adding the feature of the output array of data elements comprises a compressed output array of data elements and wherein the compressed output array of data elements is sampled directly using the mapped sampling position, in order to save power consumption and speed up operations since the more compressed data (with less fidelity) can be processed faster, as taught by Surti. ([0138])  
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Spitzer and Young as applied to claim 7 above, and further in view of VanReenen.
Re:  claims 10 and 14, Li is silent, however, VanReenen teaches
10. (Original) The method of claim 7, wherein sampling and/or deriving the data value for the sampling position from the output array of data elements does not comprise decompressing and/or upscaling the output array of data elements. (“… rather than upsampling the image content in portions 94A-94I, GPU 12 may store smaller-sized image content as illustrated in portions 94A-94I in system memory 10.”; VanReenen, [0173])
Sampling or deriving the image content does not include upscaling the image content.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Ho by adding the feature of sampling and/or deriving the data value for the sampling position from the output array of data elements does not comprise decompressing and/or upscaling the output array of data elements, in order to require less memory bandwidth as compared to rendering image content at full resolution and storing the image content, as taught by VanReenen. ([0047])  

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 5/12/2022, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification of the previous Office Action has been withdrawn. 
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“The claimed subject matter, as reflected in, for example, claim 1, relates to a method for performing rendering in respect of different regions of a render output according to each region’s desired resolution profile.  This is performed for a region by selecting a subregion of the region, in accordance with a desired resolution profile for the region, and then performing rendering in respect of the region by rendering the subregion using the scaled graphics geometry to provide a rendered subregion of data elements, which are then outputted… The Action appears to acknowledge the features recited in the final two paragraphs of claim 1, i.e., selecting the subregion to be rendered in respect of the region by selecting one or more rows and/or one or more columns of sampling positions of the region and performing rendering in respect of the region by performing rendering in respect of the selected one or more rows and/or one or more columns of sampling positions, are not disclosed by Li or VanReenen… However, the Action asserts these features to be disclosed by Spitzer… and the combination of Li, VanReenen and Spitzer would lead to one of average skill to find the claimed subject matter obvious.  The Action refers to paragraph [0054] of Spitzer… This paragraph does refer to rows of pixels, but only in the context of describing the order in which rows of pixels of the (already-defined) foveal and peripheral regions may be rendered, and not in the context of selecting rows of pixels to make up a sub-region of a render output to be rendered in respect of that region.  As understood, all Spitzer is describing in para 0054 is that it would be possible for a single GPU to alternate between rendering one or more rows of the foveal region and one or more rows of the peripheral region.  This is therefore merely a discussion of the order in which rows of pixels are rendered, and not, for example, how the regions being rendered are selected.  The size of the regions to be rendered is not changed or defined by selecting rows of pixels to make up those regions, for example, since these region sizes have already been defined in accordance with gaze tracking… Thus, Spitzer does not disclose selecting a subregion to be rendered in respect of a region of a render output by selecting one or more rows and/or columns of sampling positions of the region to make up the subregion to be rendered in respect of the region.  Indeed, Spitzer does not disclose selecting a subregion which is then rendered in respect of a region at all (either by selecting one or more rows and columns, or otherwise).  Rather, what Spitzer discloses is defining foveal and peripheral regions of an image according to gaze tracking, which are then rendered at different (specified) resolutions accordingly… Therefore, Spitzer does not disclose, at least, selecting a subregion to be rendered in respect of a region of a render output, wherein “selecting the subregion to be rendered in respect of the region comprises selecting one or more rows and/or one or more columns of sampling positions of the region to make up the subregion to be rendered and at which to perform rendering in respect of the region;  and performing rendering in respect of the region comprises performing rendering in respect of the selected one or more rows and/or one or more columns of sampling position”, as required by claim 1.”
Examiner disagrees.  Spitzer teaches, “… display system 100 incorporates a dual-path or multi-path foveated graphics pipeline in which each image to be rendered is spatially partitioned into a foveal region that corresponds to a user’s gaze direction with respect to the pixel array (e.g., pixel array 212 or 222) corresponding display panel on which the image is to be displayed, as well as one or more peripheral regions surrounding the foveal region.  The foveal region, being centered in the anticipated gaze direction, is rendered at a higher resolution, while the one or more peripheral regions are rendered at lower resolutions, with the resolution of each peripheral region generally decreasing with distance from the foveal region in instances with more than one peripheral region… ” (Spitzer, [0040], Fig. 3).  Fig. 3 illustrates that subregion 302 is selected as the foveal region to be rendered at a higher resolution.  Subregion 302 includes rows and columns of pixels.  Selecting subregion 302 includes selecting the rows and columns of pixels of subregion 302.  The size of the region is defined by the rows and columns of pixels of subregion 302.  Thus, Spitzer discloses selecting a region (such as subregion 302) in respect of a region (region 300), which includes the selection of the rows and columns of pixels (sampling positions) to make up the subregion to be rendered and at which to perform rendering in respect of the region; and performing rendering in respect of the region comprises performing rendering in respect of the selected region (subregion 302), which includes the rows and columns of pixels (sampling positions of the region).  Spitzer teaches, “… Fig. 3 depicts an example pixel array 300 of an image in which a foveal region 302 comprises a subset of pixels 304.  For example, the foveal region 302 comprises a subset of pixels 304.  For example, the foveal region 302 may comprise a 9x12 subset array of pixels 304 in the illustrated position within the pixel array 300 and a single peripheral region 306 being defined as the remaining subset of pixels 304 of the pixel array 300.” (Spitzer, [0041], Fig. 3).  Subregion 302 is made up of a 9x12 subset array of pixels (rows and columns).  Spitzer teaches, “For example, the foveal rendering process 624 may be performed by one GPU 606 while another GPU 606 performs the peripheral rendering process 636 in parallel, or one GPU may perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth.” (Spitzer, [0054]).  One GPU 606 can be used to render foveal region (selecting each row of the foveal region for rendering).     
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claims 3 and 4:  
“… Nguyen in combination with Li, VanReenen and Spitzer would not teach one of average skill to the claimed subject matter including the features, set forth above with respect to claim 1, calling for “selecting the subregion to be rendered in respect of the region comprises selecting one or more rows and/or one or more columns of sampling positions of the region to make up the subregion to be rendered and at which to perform rendering in respect of the region; and performing rendering in respect of the region comprises performing rendering in respect of the selected one or more rows and/or one or more columns of sampling positions”, as required by claim 1 from which claims 3 and 4 depend.  As such, one of average skill would not find the subject matter of claims 3 and 4 obvious over Li in view of VanReenen and Spitzer, alone or in combination.”
Examiner disagrees.  As discussed above in the argument for claim 1, Li, VanReenen and Spitzer teach the above limitation.  Please see the rejections for claims 3 and 4.  
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claim 6:  
“… Ho in combination with Li, VanReenen and Spitzer would not teach one of average skill to the claimed subject matter including the features, set forth above with respect to claim 1, calling for “selecting the subregion to be rendered in respect of the region comprises selecting one or more rows and/or one or more columns of sampling positions of the region to make up the subregion to be rendered and at which to perform rendering in respect of the region; and performing rendering in respect of the region comprises performing rendering in respect of the selected one or more rows and/or one or more columns of sampling positions”, as required by claim 1 from which claim 6 depends.”
Examiner disagrees.  .  As discussed above in the argument for claim 1, Li, VanReenen and Spitzer teach the above limitation.  Please see the rejection for claim 6.  
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claims 7, 11, 8 and 12:  
“… Ho describes a process for altering pixels values by applying jitters to sampling positions in a video frame, according to the resolution of the region in which the sampling position falls.  However, the video frame being sampled in Ho is not (and does not teach) an output array of elements rendered at a particular resolution, wherein the output data array has been generated by selecting a subregion of the region to be rendered and performing rendering in respect of the subregion.  Rather, Ho only teaches that the video frame is rendered with different regions at different resolutions.  Therefore, Ho does not teach or suggest, at least, the claimed features of “sampling and/or deriving a data value for a sampling position from an output array of data elements corresponding to a region of a render output, wherein the region is one of plural regions into which the render output was divided for rendering purposes, and the region was rendered at a particular resolution by selecting a subregion of the region to be rendered and performing rendering in respect of the subregion to provide the output array of data elements,” as recited in claim 7.  This feature is also not disclosed by Young.  Paragraph [0079] of Young (cited by the Action), refers to sampling of a frame 700, but there is no disclosure of the frame being (or comprising) an output array of data elements rendered at a particular resolution, wherein the output data array has been generated by selecting a subregion of the region to be rendered and performing rendering in respect of the subregion.  Therefore, none of the prior art documents cited by the Action disclose or suggest the above-mentioned features of claim 7.  Since neither of the prior art citations relate to sampling and/or deriving data values from the type of output array specified by claim 7 (i.e. an output data array that was generated by rendering the region at a particular resolution by selecting a subregion of the region to be rendered and performing rendering in respect of the subregion) but instead relate to methods that include sampling a frame generated by other processes, these documents also do not disclose or suggest the advantages the method of claim 7 provides.  There is therefore nothing in either document that could, let alone would, suggest the method of claim 7 to the skilled person.  One of average skill in the art would therefore not find the subject matter of claim 7 obvious.  Claim 11 includes similar features and is non-obvious for the same reasons.  Claims 8 and 12, dependent from claims 7 and 11 and including all the features thereof, are likewise not obvious.”
Examiner disagrees.  It is the combination of references that teaches, for example, the limitations of claim 7.  As discussed above in the argument for claim 1, Spitzer teaches the amended limitation of, an output array of elements rendered at a particular resolution, where the output data array has been generated by selecting a subregion of the region to be rendered and performing rendering in respect of the subregion.  Spitzer teaches, “… display system 100 incorporates a dual-path or multi-path foveated graphics pipeline in which each image to be rendered is spatially partitioned into a foveal region that corresponds to a user’s gaze direction with respect to the pixel array (e.g., pixel array 212 or 222) corresponding display panel on which the image is to be displayed, as well as one or more peripheral regions surrounding the foveal region.  The foveal region, being centered in the anticipated gaze direction, is rendered at a higher resolution, while the one or more peripheral regions are rendered at lower resolutions, with the resolution of each peripheral region generally decreasing with distance from the foveal region in instances with more than one peripheral region… ” (Spitzer, [0040], Fig. 3).  Fig. 3 illustrates that subregion 302 is selected as the foveal region to be rendered at a higher resolution.  Thus, Spitzer discloses selecting a region (such as subregion 302) in respect of a region (region 300), to make up the subregion to be rendered and at which to perform rendering in respect of the subregion.  
Ho teaches, “Fig. 6B shows… a video frame 600 having a foveal region 603 that is associated with a resolution R1… as well as a peripheral region 605 that is associated with a resolution R2… Portion 602 is shown to include a first region 608 that falls within the foveal region 603 and also a second region 610 that falls within the peripheral region 605, is shown to include a fewer number of sampling positions (e.g., four) due to the smaller resolution R2 than R1.” (Ho, [0064], [0065], Fig. 6B).  Fig. 6B illustrates that the image is divided into two regions for rendering, foveal region 603, with a resolution R1, and a peripheral region 605 that includes portion 602, with a lower resolution R2.  Fig. 6B illustrates the regions of a video frame (output array of data elements corresponding to a region of a render output), where the region, such as foveal region 603 is one of plural regions (such as foveal region 603 and peripheral region 605) into which the render output was divided for rendering purposes.  Ho also teaches, “The first region 608 and the second region 610 are shown to include 16 sampling positions each.  Each sampling position is shown to be associated with a pixel center for each respective pixel… fragments of the primitive 606 cover 8 sampling positions within the first region 608, including, for example, sample position 603… once jittered by a jitter offset 68, sample positions 612 and 614 become covered by primitive 606.  As a result, when a coverage mask for pixels associated with the sample positions 612 and 614 is generated by a rasterizer, there will be an indication that the fragments of primitive 606 may contribute to final colors of the pixels associated with sample position 612 and with sample position 614… “ (Ho, [0061], [0062], Fig. 6A).  Fig. :6A illustrates sampling positions for pixels in an output array of a frame.  Sampling positions, such as sample position 612, are associated with a coverage mask (sampling and/or deriving a data value for a sampling position from an output array of data elements corresponding to a region of a render output) that indicates that the fragments of the primitive contribute to the final colors of the pixels (sampling and/or deriving a data value for a sampling position from an output array of data elements corresponding to a region of a render output) associated with, for example, sample position 612.  In addition, Ho teaches, “Fig. 6B shows… a video frame 600 having a foveal region 603 that is associated with a resolution R1 and a jitter component J1, as well as a peripheral region 605 that is associated with  a resolution R2 and the jitter component J1.  Portion 602 is shown to include a first region 608 that falls within the foveal region 603 and also a second region 610 that falls within the peripheral region 605… ”  (Ho, [0064], Fig. 6B).  The video frame 600 (output array of elements) is being rendered at a resolution R1.  The combination of references teach the limitations.  Young is being used to teach that the sampling position is mapped to the mapped sampling position based on the resolution.  Young teaches, “Also shown in Fig. 7 are the sampled color values 710 for each of the four high resolution pixels 704 for each of the plurality of frames 700… the object 702 may correspond to a color black and, as a result, the sampled color values 710 for two of the four high resolution pixels 704 may return a color value of black.  The remaining two high resolution pixels may return a color value corresponding to white.  The resulting color output/rendered image 712 will reflect the sampled color values 710 for the set of high resolution pixels 704, and may be displayed accordingly on a screen associated with a head mounted display (HMD)… the color output 712 for the set of high resolution pixels 704 may correspond to native pixels to be mapped to a foveal region of the display.” (Young, [0079], Fig. 7).  The sampled color values are mapped to native pixels for display.  
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claims 9 and 13:  
“… Surti in combination with Ho and Young would not teach one of average skill to the claimed subject matter including the features, set forth above, calling for “sampling and/or deriving a data value for a sampling position from an output array of data elements corresponding to a region of a render output, wherein the region is one of plural regions into which the render output was divided fore rendering purposes, and the region was rendered at a particular resolution by selectin a subregion of the region to be rendered and performing rendering in respect of the subregion to provide the output array of data elements”, as required by claims 7 and 11 form which claims 9 and 13 depend.”
Examiner disagrees.  Claims 7, 11, 9 and 13 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claims 10 and 14:  
“VanReenen is asserted to render the subject matter of claims 10 and 14 obvious when combined with Ho and Young.  As noted above, VanReenen does not teach the features noted above with respect to claims 7 and 11, and thus one of average skill would not find the claimed subject matter obvious for the reasons set forth above.”
Examiner disagrees.  Claims 7, 11, 10 and 14 have been rejected.  Please see the corresponding rejections.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donna J. Ricks/Examiner, Art Unit 2612 


/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612